05/20/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs December 3, 2019

            MICHAEL JOHN STITTS v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Madison County
                   No. C-18-283       Roy B. Morgan, Jr., Judge
                     ___________________________________

                           No. W2019-00867-CCA-R3-PC
                       ___________________________________

The Petitioner was convicted by a Madison County jury of attempted first-degree murder,
aggravated assault, aggravated burglary, and employing a firearm during the commission
of a dangerous felony, for which he received an effective sentence of sixty-one years’
imprisonment. State v. Michael John Stitts, No. W2017-00209-CCA-R3-CD, 2018 WL
2065043, at *1 (Tenn. Crim. App. Apr. 27, 2018), appeal denied (Aug. 8, 2018). After
his convictions were affirmed by this Court, the Petitioner filed a petition for post-
conviction relief alleging ineffective assistance of trial counsel based on various grounds,
which was denied following a hearing. In this appeal, the Petitioner raises the same
issues and contends that trial counsel was ineffective in (1) failing to conduct a proper
investigation into the facts of the case; (2) failing to object to improper witness
testimony; (3) failing to adequately cross-examine witnesses; (4) failing to file certain
pre-trial motions; and (5) failing to ensure juror impartiality. Upon our review, we
affirm the judgment of the post-conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and J. ROSS DYER, JJ., joined.

Joseph T. Howell, Jackson, Tennessee, for the Petitioner, Michael John Stitts.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Senior Assistant
Attorney General; Jody Pickens, District Attorney General; and Al Earls, Assistant
District Attorney General, for the Appellee, State of Tennessee.
                                         OPINION

        On April 6, 2015, the Petitioner shot the victim, Mary Ann Greer, his ex-
girlfriend, once in her chest and once in her shoulder. Michael John Stitts, 2018 WL
2065043, at *1. As a result of her gunshot wounds, the victim had fifteen surgeries, and
her arm was amputated. She was hospitalized from April until August of 2015, and she
suffered a stroke between the attack and trial. Her vision also had worsened since the
attack, but she did not know if that was related to her injuries. The victim testified at trial
that while she was at her new boyfriend’s home, the Petitioner came to the door and
broke into the home. She called 9-1-1, and portions of the shooting were captured on the
call’s recording. Officers arrived shortly after the call and arrested the Petitioner on the
scene. Id. at 2. A .28-gauge shotgun was observed lying on the ground within five to six
feet of the Petitioner, smelled of fresh gunpowder, and appeared to have been recently
fired. Each responding officer testified that the barrel of the gun was bent and had dirt
inside it. While being transported and without being asked any questions, the Petitioner
told one of the officers that he had taken the shotgun from someone’s house and that the
owner of the gun was asleep and did not know he had taken it. Id. The Petitioner
provided the address of the home from which he took the gun, which was approximately
one quarter to one half of a mile from the crime scene. The admitted video evidence
reflected the Petitioner’s statements. The transporting officer testified that the Petitioner
appeared anxious before the victim was found, but once he was transported away from
the crime scene, he was calm and did not appear to be under the influence of any drug or
intoxicant. Id.

        Once at the police station, the Petitioner signed a written confession, which he
later recanted. Michael John Stitts, 2018 WL 2065043, at * 3. The primary investigator
testified that the Petitioner appeared of clear mind and had normal behavior when giving
his typewritten statement. The Petitioner was also described as “very alert” and “normal”
during this interview. Id. The Petitioner’s statement of admission provided as follows:

       Last night I was up all night. I have not been able to sleep since I got out of
       jail. I was in a relationship with [the victim] for 5 years before I was locked
       up. She stayed in contact with me the first year and a half but then she
       stopped talking to me. I wanted to have my family back and I paid her
       phone bill when I first got out of jail so we could talk. I wanted to check on
       her and the grandkids. I did everything I could to take care of her. This
       morning I went over to her friend’s house and knocked on the door.
       Nobody would answer the door so I shot it. After I shot it I walked around
       the side of the house to see if I could hear anyone inside. I heard someone
       moving inside so I went around back and pulled the air conditioner out of
       the window. I crawled through the window and went inside the house.
                                             -2-
      Someone was in the bathroom and had the door closed. They would not
      open the bathroom door so I shot through it. I heard [the victim] sa[y] that
      she had been hit. I tried to open the door but she was up against it. I finally
      opened the door and we started to fight over the gun. She had the barrel and
      I had the bottom part. The gun went off when we were fighting over it. I did
      not know if she was hit but I saw blood. We w[ere] still fighting for the gun
      and I was able to get it away from her. I hit her with the barrel in her head
      or top half of her body. I left the bathroom and went through the window I
      came in. I did not intend to hurt [the victim]. I went over [to] the house to
      deal with the guy friend that she was dating. We had a car accident and my
      truck hit his in the rear. The brakes on my truck went out but he lied to the
      police and told them that I tried to run them off the road. I love [the victim]
      more than I love myself and wish that I could take what happened back. I
      feel like I was not myself, like the devil had me and was telling me what to
      do. [The victim] was at the wrong place at the wrong time. I took the gun
      from the house that I live in. They were sleeping and did not know about it.
      I got the shells from ... [Mr. Forrest’s] truck. It was locked so I got the keys
      off the wall and opened the truck up.
Id.
        The next day, the Petitioner asked to speak with investigators again and provided
the following statement:

      On April 6, 2015[,] I ... was arrested ... in a backyard next door to where
      [the victim] was shot[.] I’m not the shooter and I was in the backyard next
      door to pick up the shotgun and shells that John Forrest purchase[d] from
      me. Well he ... paid me $150.00 to bring him a shotgun around 12:30 a.m.
      on April 6, 2015. I was told by him to be back over there later to pick up
      the gun from the backyard by the air conditioner in [the] back of the house.
      I didn’t go in the house[.] John Forrest knock[ed] the air conditioner out
      and the window out to make it seem[ ] like someone else done it. At 12:00
      or 11:55 p.m. I spent my last $5.00 getting gas at Citgo gas station. I love
      [the victim] and her family but I wouldn’t hurt her or her family. I will hurt
      myself before [I] hurt her or her family. Well y[’]all can ask anybody about
      me and they will tell you [I]’m not that type of person to shoot and harm
      [the victim]. John Forrest left home[,] went to sign in at work but came
      back home and he left before the police came. He was wearing beige pants
      and a blue shirt like some work clothes. He probably did this because I said
      at the accident that [the victim] had [AIDS] and he need[ed] to get
      check[ed] out. I have [a] back problem and can’t do any heavy lifting or
      climbing due to a bullet in my back close to my spine in my lower back.
                                           -3-
       Well [I] didn’t commit these charges [I’]m accused of but will do all [I] can
       to help officers to arrest and convict this John Forrest the suspect who done
       this to [the victim]. He ... was driving a Chevy Blazer[,] maroon in color ...
       when he left [and] went back to work.

Micheal John Stitts, 2018 WL 2065043, at *4.

       At trial, the Petitioner claimed that he was “involuntarily intoxicated” at the time
of the offense. Micheal John Stitts, 2018 WL 2065043, at *5. He testified that he had
been in a closed van with Mr. Phillip Taylor, whom the Petitioner claimed was smoking
marijuana that was “laced” with “something.” Id. Shortly thereafter, the Petitioner said
he “just blanked out,” and he did not recall going to see the victim. He testified further
that he was “involuntarily intoxicated” and unaware of the circumstances during the
police interview. He refuted his written statements to police.

       Based on the above proof, the Petitioner was convicted of the aforementioned
offenses, for which he received an effective sentence of sixty-one years’ imprisonment.

        At the post-conviction hearing, the Petitioner testified extensively and noted that
he believed trial counsel was ineffective in failing to note inconsistencies in the victim’s
testimony either through cross-examination or his closing arguments, but the Petitioner
was unable to give specific examples of statements that were inconsistent. To put the
claim in context, the victim testified at trial that the Petitioner had been stalking her and
wanted her to himself, however, the Petitioner believed that this was contrary to the rest
of her testimony. He was also unable to articulate how this testimony was contradictory,
but he insisted that trial counsel’s failure to bring this information to the jury’s attention
was error. The Petitioner was also aggrieved that trial counsel failed to adequately
challenge certain evidence against him. The Petitioner specifically noted that Mr. Mayo,
with whom the Petitioner was living at the time of the offense, testified at trial that the
Petitioner stole the shotgun and a box of ammunition that were used in the shooting from
his house. The Petitioner pointed out that, according to Mr. Mayo, the box of
ammunition was mixed with half long and half short shells. However, officers testified
that they recovered a total of 25 shells from the Petitioner, the chamber of the gun, and
the ground at the crime scene. For the box to be mixed half and half, the Petitioner
opined the total must have been 24 since only even numbers can be divided in half.
Based on this alleged discrepancy, the Petitioner believed that trial counsel was deficient
in not raising the possibility of evidence fabrication.

        The Petitioner also believed that trial counsel was deficient in failing to challenge
the testimony surrounding the shotgun recovered from the crime scene. The Petitioner
testified that officers at trial had described the shotgun’s barrel as filled with mud.
                                            -4-
According to the Petitioner, it did not rain until after he had been arrested, and therefore,
the mud could only have gotten into the gun if the officers had planted the gun at the
scene after his arrest. The Petitioner was also aggrieved because trial counsel failed to
challenge the blood evidence recovered from his clothing. While the tests conducted by
the Tennessee Bureau of Investigation (TBI) concluded that the blood samples recovered
matched the victim’s blood, the Petitioner believed trial counsel was ineffective in failing
to test the samples to determine if they were human blood. Based on this, the Petitioner
alleged that trial counsel was ineffective in failing to object to the DNA analysis. The
Petitioner was further aggrieved because trial counsel failed to object to the testimony by
TBI Agent Smith, which he believed was perjured. Agent Smith testified at trial that she
was unable to perform both a fingerprint analysis and a DNA analysis of the gun due to
technical limitations. However, the Petitioner claimed that TBI had conducted both
fingerprint and DNA analysis on the same piece of evidence in other cases, and that
Agent Smith’s testimony must therefore be perjured. The Petitioner believed that trial
counsel should have requested a mistrial or at the very least objected to Agent Smith’s
testimony.

        The Petitioner testified further that trial counsel failed to engage in a meaningful
investigation of the crime. The Petitioner testified that trial counsel failed to physically
investigate the scene of the crime. Had trial counsel visited the scene, he would have
learned more about the layout of the house, how the Petitioner allegedly gained access to
the house, and met potential witnesses. The Petitioner testified that this lack of
investigation demonstrated a general lack of commitment to his defense. The Petitioner
testified that he requested trial counsel pursue a defense strategy of involuntary
intoxication. According to the Petitioner, he and Mr. Taylor were talking in Taylor’s van
when Taylor started to smoke marijuana. The Petitioner refused to smoke as well, but the
van was closed off and the smoke affected him regardless. He reported to trial counsel
that he “wasn’t feeling [himself]” as a result of the smoke and believed the marijuana
must have been laced with some other substance such as angel dust--a common name for
Phencyclidine or PCP. Although trial counsel argued involuntary intoxication during
trial, and the trial court instructed the jury on involuntary intoxication, the Petitioner
believed that it was error for trial counsel not to question Mr. Taylor.

       The Petitioner testified that trial counsel failed to cross-examine witnesses
effectively. The victim identified the Petitioner at trial, but was unable to read a written
statement that she had given to police earlier in the investigation. The Petitioner believed
it was ineffective for trial counsel to allow this testimony without a more exacting cross-
examination. Similarly, the Petitioner was aggrieved that trial counsel did not object to
the testimony of a 9-1-1 operator. Ms. Jernigan, a 9-1-1 operator, testified at trial and
authenticated a recording of the victim’s 9-1-1 call. The Petitioner believed that trial
counsel should have objected to her testimony because she was not working the night of
                                            -5-
the shooting, had no direct knowledge of the recording’s content, and therefore should
not have been allowed to testify.

       The Petitioner then challenged trial counsel’s failure to file pre-trial motions.
Trial counsel did not file a bill of particulars, and he did not provide certain electronic
records to the Petitioner during discovery. Trial counsel also did not move for a change
of venue. According to the Petitioner, his picture and story were featured in a mayoral
campaign advertisement. The advertisement claimed that the opposing candidate, as a
criminal defense attorney, worked to get criminals like the Petitioner out of jail and on
the streets. The Petitioner was aggrieved because trial counsel never asked members of
the jury if they had seen this commercial, and he did not move for a change of venue.
Similarly, the Petitioner believed that trial counsel was deficient because he did not
question the jury if their impartiality had been affected after members of the gallery came
to court wearing matching shirts in solidarity with victims of domestic violence.

        The Petitioner also testified that trial counsel failed to request a psychiatric
examination to support his claim of involuntary intoxication. He acknowledged that his
prior counsel had an examination performed, but he complained that the examination did
not investigate the possibility of involuntary intoxication. The Petitioner also noted that
trial counsel did not request a blood-spatter expert to examine the crime scene and the
Petitioner’s clothing, despite the Petitioner’s requests for an examination. The Petitioner
testified that trial counsel failed to make necessary objections during the State’s closing
argument. In support of this claim, the Petitioner pointed out that the State characterized
the shooting as being at close range, but the victim testified she was shot through the
bathroom door. The State also argued that the victim was struck in the head with the
shotgun, however, the Petitioner stated that the victim did not testify to this fact. Overall,
the Petitioner believed that trial counsel was ineffective in allowing this
mischaracterization of the evidence without objection.

        Finally, the Petitioner raised several miscellaneous objections to trial counsel’s
performance. The Petitioner testified that trial counsel did not try to secure a plea
agreement after the Petitioner rejected the first plea offer. He claimed that trial counsel
failed to properly investigate by failing to ask if the Petitioner had a girlfriend at the time
who might serve as a rebuttal witness. The Petitioner advised trial counsel that a friend
of the Petitioner’s knew a juror through extended family and marriage, but trial counsel
did not follow up on this connection. The Petitioner concluded his testimony with
various factual allegations that were litigated at trial, including testimony that Mr. Taylor
had stolen his recently purchased Chevy Impala.

      Mr. Benjamin Beasley testified that he had known the Petitioner for many years
and was in contact with him in the days leading up to the shooting. Beasley recalled
                                             -6-
going with the Petitioner to buy a white, 2002 Chevy Impala the day before the shooting.
Beasley was not called as a witness and would have testified to witnessing the purchase
had he been called. Ms. Patricia Anderson, the Petitioner’s sister, also testified on behalf
of the Petitioner. She recalled seeing mayoral campaign advertisements labeling the
Petitioner as a hardened criminal. She was unsure how many times she had seen the
commercial, but she testified that it was multiple times. She remembered having a
conversation with the victim after the shooting and characterized her interaction as
“normal.” Ms. Anderson testified that she knew the Petitioner had a girlfriend at the time
of the shooting. Mr. Bobby Anderson, the Petitioner’s brother-in-law, testified that he
did not recall seeing any commercials or other media related to the Petitioner’s trial. Mr.
Anderson knew the victim prior to the shooting and testified that she seemed “normal”
after the shooting. Mr. Anderson contradicted Ms. Anderson’s testimony and testified
that the Petitioner was “[j]ust friends” with his alleged girlfriend.

        Trial counsel testified that he was a current employee of the Memphis Federal
Defender’s Office and was in private practice at the time of the Petitioner’s trial. He
testified that he had nine years of criminal law experience at the time of the Petitioner’s
trial. Trial counsel was appointed to represent the Petitioner after the public defender
withdrew from representation. Trial counsel testified that he did not file for a bill of
particulars because the prosecutor’s office had an open file discovery process that made a
bill of particulars redundant. Trial counsel met with the Petitioner eight to ten times prior
to trial and discussed trial strategy with him at length. He did not vigorously pursue a
second plea agreement after the Petitioner rejected the first offer because the State made
it clear that they wanted to go to trial. Trial counsel testified that he did not request a
mental evaluation of the Petitioner because the public defender had already had one
conducted, and he did not see a reason that would justify a second evaluation.

       Trial counsel recalled that the State’s evidence was strong, and so he adopted
strategy for the defense to inject reasonable doubt into the State’s case rather than offer
an alternative narrative. Trial counsel cross-examined the State’s witnesses as best he
could but was not surprised at the strength of the State’s evidence. Trial counsel filed a
motion for a new trial and preserved for appeal all of the potential issues he could
identify. Trial counsel filed every motion that he believed was meritorious and allowed
the Petitioner to make oral argument to the trial court on the motions he was unwilling to
file. Trial counsel recalled the Petitioner telling him about a political advertisement that
may have biased the jury against him, but he was unable to locate evidence of the ad.
Trial counsel testified that did not interview Mr. Taylor about involuntary intoxication
because the public defender’s office had previously spoken with Taylor, who denied that
he drugged the Petitioner and claimed that the Petitioner had been violent towards
previous girlfriends. Trial counsel expected that this testimony would be more damaging
than helpful to the defense.
                                            -7-
        The post-conviction court denied relief by written order finding that the
Petitioner’s testimony was not credible and was “mere speculation when compared to the
record from the underlying trial.” The post-conviction court specifically found that trial
counsel’s representation “did not fall below the acceptable standard of care” and that any
errors that trial counsel may have committed would not have affected the outcome of the
trial. It is from this order that the Petitioner timely appeals.

                                       ANALYSIS

        On appeal, the Petitioner argues that he received ineffective assistance of counsel
when trial counsel: (1) failed to conduct a proper investigation into the facts of the case;
(2) failed to object to improper witness testimony; (3) failed to adequately cross-examine
witnesses; (4) failed to file certain pre-trial motions; and (5) failed to ensure juror
impartiality. In response, the State argues that trial counsel’s representation was not
deficient, and that any perceived deficiency did not negatively impact the trial. We agree
with the State.

       Post-conviction relief is only warranted when a petitioner establishes that his or
her conviction or sentence is void or voidable because of an abridgement of a
constitutional right. Tenn. Code Ann. § 40-30-103. The Tennessee Supreme Court has
held:

       A post-conviction court’s findings of fact are conclusive on appeal unless
       the evidence preponderates otherwise. When reviewing factual issues, the
       appellate court will not re-weigh or re-evaluate the evidence; moreover,
       factual questions involving the credibility of witnesses or the weight of
       their testimony are matters for the trial court to resolve. The appellate
       court’s review of a legal issue, or of a mixed question of law or fact such as
       a claim of ineffective assistance of counsel, is de novo with no presumption
       of correctness.

Vaughn v. State, 202 S.W.3d 106, 115 (Tenn. 2006) (internal citations and quotation
marks omitted); see Felts v. State, 354 S.W.3d 266, 276 (Tenn. 2011); Frazier v. State,
303 S.W.3d 674, 679 (Tenn. 2010). A post-conviction petitioner has the burden of
proving the factual allegations by clear and convincing evidence. Tenn. Code Ann. § 40-
30-110(f); Tenn. Sup. Ct. R. 28, § 8(D)(1); Dellinger v. State, 279 S.W.3d 282, 293-94
(Tenn. 2009). Evidence is considered clear and convincing when there is no serious or
substantial doubt about the accuracy of the conclusions drawn from it. Lane v. State, 316
S.W.3d 555, 562 (Tenn. 2010); Grindstaff v. State, 297 S.W.3d 208, 216 (Tenn. 2009);
Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim. App. 1998).
                                           -8-
       In order to prevail on an ineffective assistance of counsel claim, the petitioner
must establish that (1) his lawyer’s performance was deficient and (2) the deficient
performance prejudiced the defense. Vaughn, 202 S.W.3d at 116 (citing Baxter v. Rose,
523 S.W.2d 930, 936 (Tenn. 1975); Strickland v. Washington, 466 U.S. 668, 687 (1984)).
A petitioner successfully demonstrates deficient performance when the petitioner
establishes that his attorney’s conduct fell “below an objective standard of reasonableness
under prevailing professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)
(citing Strickland, 466 U.S. at 688; Baxter, 523 S.W.2d at 936). Prejudice arising
therefrom is demonstrated once the petitioner establishes “‘a reasonable probability that,
but for counsel’s unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine confidence in
the outcome.’” Id. at 370 (quoting Strickland, 466 U.S. at 694). “Because a petitioner
must establish both prongs of the test, a failure to prove either deficiency or prejudice
provides a sufficient basis to deny relief on the ineffective assistance claim.” Id.

       Vaughn further repeated well-settled principles applicable to claims of ineffective
assistance of counsel:

       The right of a person accused of a crime to representation by counsel is
       guaranteed by both the Sixth Amendment to the United States Constitution
       and article I, section 9, of the Tennessee Constitution. Both the United
       States Supreme Court and this Court have recognized that this right to
       representation encompasses the right to reasonably effective assistance, that
       is, within the range of competence demanded of attorneys in criminal cases.

Vaughn, 202 S.W.3d at 116 (internal quotations and citations omitted).

        We note that “[i]n evaluating an attorney’s performance, a reviewing court must
be highly deferential and should indulge a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance.” State v. Burns, 6 S.W.3d
453, 462 (Tenn. 1999) (citing Strickland, 466 U.S. at 689). Moreover, “[n]o particular
set of detailed rules for counsel’s conduct can satisfactorily take account of the variety of
circumstances faced by defense counsel or the range of legitimate decisions regarding
how best to represent a criminal defendant.” Strickland, 466 U.S. at 688-89. However,
we note that this “‘deference to matters of strategy and tactical choices applies only if the
choices are informed ones based upon adequate preparation.’” House v. State, 44 S.W.3d
508, 515 (Tenn. 2001) (quoting Goad, 938 S.W.2d at 369).

      Failure to Conduct a Proper Investigation. First, the Petitioner argues that trial
counsel was ineffective for failing to conduct a proper investigation. To support this
                                            -9-
claim, the Petitioner cites several instances where he believes trial counsel failed to
adequately investigate. The Petitioner claims that trial counsel was deficient for failing to
notice a discrepancy in the number of shotgun shells recovered from the crime scene and
the number of shells that the owner of the gun testified that he owned. He also claims
that trial counsel failed to investigate the fact that mud was found in the barrel of the
shotgun, even though it did not rain until after he had been arrested. He noted that trial
counsel made no effort to test the gun for fingerprints, and trial counsel did not have the
blood evidence tested to ensure that it was human blood. He claims that trial counsel did
not hire experts in in blood-spatter analysis or forensic toxicology. Finally, the Petitioner
claims trial counsel was deficient for failing to investigate the crime scene or to interview
Mr. Taylor about the drugs he had used in the time leading up to the shooting.

       The Petitioner has failed to demonstrate how these alleged failures fell “below an
objective standard of reasonableness under prevailing professional norms.” Goad, 938
S.W.2d at 369. Trial counsel’s testimony at the post-conviction hearing, which was
accredited by the post-conviction court, showed that he had conducted a thorough
investigation of the facts and prepared a defense to the best of his ability. Additionally,
the Petitioner has not shown what testimony additional witnesses would have been able
to provide, see Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990), and he has
failed to show how trial counsel’s alleged errors impacted the results of trial.
Accordingly, the Petitioner is not entitled to relief.

        Failure to Object to Improper Witness Testimony. The Petitioner alleges that
trial counsel failed to object to improper witness testimony. Specifically, the Petitioner
argues that it was error not to object to TBI Agent Smith’s statement that it was
impossible to collect fingerprints and DNA from the same source, to Ms. Jernigan’s
testimony authenticating the victim’s 9-1-1 call, and to the State’s closing statements. As
to this issue, the Petitioner has failed to establish deficient performance or prejudice to
his case. Agent Smith, an expert in DNA analysis, testified that she was unable to
perform both tests on the shotgun. The cases that the Petitioner introduced showing both
DNA analysis and fingerprinting overlooked the fact that the testing at issue was
performed on different pieces of evidence. [II, 173]. Nothing in the record intimates that
Agent Smith had perjured herself, and the Petitioner failed to provide testimony at the
post-conviction hearing that would have substantiated the claim. In regard to the
admissibility of the 9-1-1 operator’s testimony, the record shows that she acted as the
keeper of the records at trial. Her testimony was admitted to authenticate the veracity of
the recording. See Tenn. R. Evid. 803.

       Finally, the Petitioner alleges that trial counsel was deficient in failing to object to
several of the State’s closing remarks. He alleges that the State mischaracterized the
evidence in its closing argument by claiming that the victim was shot at close range and
                                            - 10 -
was beaten with the gun. Both of these statements are supported by the record. The
victim suffered two gunshot wounds, one from a shot through the bathroom door, and a
second after the Petitioner entered the bathroom. Both wounds could be fairly interpreted
as close-range, even though one was partially blocked by the door. Similarly, while the
victim did not testify to being beaten with the gun, the Petitioner’s initial confession
admits to it. While the Petitioner recanted the confession, the jury was free to disregard
his recantation. Since both statements were supported by evidence in the record, trial
counsel was not deficient in failing to object to them, and the Petitioner was not
prejudiced. The Petitioner is not entitled to relief.

        Failure to Adequately Cross-Examine Witnesses. The Petitioner alleges that
trial counsel was ineffective for failing to thoroughly cross-examine the victim. At trial,
the victim was able to positively identify the Petitioner from across the room, but was
unable to read a document that was given to her by trial counsel. Additionally, the victim
testified that the Petitioner was stalking her and had said, “If [the Petitioner] can’t have
[the victim], ain’t nobody else going to have [her]…” The Petitioner alleges that other
witnesses were willing to testify that he had moved on romantically and begun dating
someone else, and that it was deficient for trial counsel to fail to impeach the victim with
their testimony. The Petitioner argues that the victim’s inability to read her prior
statement implies that she should not be able to recognize the Petitioner. As to this issue,
the record shows that the victim and the Petitioner had been in a long-term relationship,
and identity was not at issue. Moreover, the severity and direction that a trial attorney
cross-examines a witness is a matter of strategy, and as such, this Court must be highly
deferential to trial attorneys’ decisions. Goad, 938 S.W.2d at 369; Hellard v. State, 629
S.W.2d 4, 11 (Tenn. 1982). Trial counsel’s decision not to aggressively cross-examine a
sympathetic victim about the disability she suffered as a result of a shooting was
reasonable. We similarly conclude that trial counsel made a strategic decision in not
attempting to impeach the victim by arguing that the Defendant had moved on to a new
girlfriend. The victim testified that the Petitioner had been stalking her and taking violent
actions against her. The victim’s testimony was corroborated by her boyfriend and police
reports. The Petitioner’s dating someone else at the time does nothing to refute these
claims. The decision of trial counsel to focus the defense strategy on more relevant
aspects of the case was reasoned and strategic, and therefore not deficient. The Petitioner
is not entitled to relief.

       Failure to File Pre-Trial Motions. The Petitioner argues that trial counsel was
deficient in failing to move for a change of venue. According to the Petitioner, his
photograph and prior conviction were used in a television ad in a mayoral election. In the
ad, one of the candidates referred to the Petitioner as a hardened criminal. The
Petitioner’s sister testified at the post-conviction trial that she had seen the ad multiple
times. According to the Petitioner, trial counsel was deficient for failing to move for a
                                           - 11 -
change of venue since the ad prejudiced the jury pool against him. Trial counsel testified
at the post-conviction hearing that he had looked for the ad in question, but was unable to
find it. The Petitioner did not introduce the ad at the post-conviction hearing, and he
failed to present any evidence that a member of the jury had seen the ad. Black v. State,
794 S.W.2d at 757. Accordingly, the Petitioner is not entitled to relief.

       Failure to Ensure Juror Impartiality. Finally, the Petitioner argues that trial
counsel was ineffective in failing to ensure that the jury pool was impartial. The
Petitioner claims that trial counsel did not ask members of the pool about the effect that
the disparaging mayoral ad may have had on their opinion of the Petitioner. He also
claims that trial counsel was deficient for failing to object to the victim’s family wearing
domestic abuse support shirts. As to this issue, the Petitioner claims that the victim’s
family came to trial wearing matching purple domestic abuse t-shirts. The record on
appeal includes sections of the voir dire proceedings, but it does not include a transcript
of what objections trial counsel made, or what the trial court ruled regarding the shirts.
According to the Petitioner’s testimony at the post-conviction hearing, trial counsel
objected to the shirts, and the trial court ordered the victim’s family to turn them inside
out so that the words could not be read. We note that the Petitioner bears the burden of
providing a complete record on appeal. See State v. Roberts, 755 S.W.2d 833, 836
(Tenn. Crim. App. 1998) (citing State v. Groseclose, 615 S.W.2d 142, 147 (Tenn. 1981);
State v. Jones, 623 S.W.2d 129, 131 (Tenn. Crim. App. 1981)). Regardless, the
Petitioner’s allegations do not entitle him to relief.

        The Tennessee Supreme Court has held that trial courts should determine on a
case-by-case basis whether gallery members’ attire is so prejudicial that it denies a
defendant a fair trial. State v. Davidson, 509 S.W.3d 156, 196 (Tenn. 2016). Buttons and
t-shirts with victim’s faces or names are not inherently prejudicial so long as they do not
suggest or advocate the defendants’ guilt or innocence. Id. According to the Petitioner’s
allegations, trial counsel objected to the t-shirts, and the trial court instructed the victim’s
family to turn them inside out. The trial court engaged in a case-by-case determination of
the likely effect of the shirts and determined that its instructions were sufficient to
guarantee impartiality. The record shows that trial counsel, in coordination with the trial
court, thoroughly examined the jury pool for any potential bias. Trial counsel questioned
the jury venire on whether they could apply the presumption of innocence and reasonable
doubt standard; whether they knew the Petitioner, the victim, or other jurors; whether
they had an inherent bias about domestic abuse; and whether they had a bias toward the
police and their testimony. Trial counsel excused one juror for cause after he admitted to
knowing the Petitioner’s family and stating that the family had been in “a lot of trouble”
before. On this record, the Petitioner has failed to demonstrate deficient performance or
prejudice to his case. He is not entitled to relief.

                                             - 12 -
                                CONCLUSION

       For the reasons stated above, the judgment of the post-conviction court is
affirmed.




                                        ____________________________________
                                        CAMILLE R. MCMULLEN, JUDGE




                                      - 13 -